The Honorable Wayne Nichols State Representative 304 Poinsett Street Marked Tree, AR 72365-2237
Dear Representative Nichols:
I am writing in response to your request for my opinion on the following question, which you report asking on behalf of the Tyronza police chief:
  If a driver or a passenger in a borrowed vehicle is stopped by police and drugs are found in the vehicle can the driver or passenger be charged with possession of drugs found in the vehicle?
RESPONSE
You have attached to your request documentation reflecting that the issue you raise is one currently faced by authorities in Poinsett County, who have recently arrested for possession of concealed drugs the driver of and a passenger in an apparently borrowed vehicle. As an officer in the executive branch of government, I have consistently avoided opining on issues that either currently are or appear inevitably bound to be subject to judicial resolution. Accordingly, I must respectfully decline to answer your question, which in any case raises factual issues I am neither equipped nor authorized to address.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General